DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
At pages 11-12, Applicant argues that,
Independent claim 1 sets forth a mobile device comprising at least one processor to “set a format of media data based on a format parameter included in the one or more query parameters from a cloud analytics server.” The combination of references relied upon by the Office Action does not teach or suggest such a mobile device.
In its rejection of prior claim 4, the Office Action relied on Kiiskinen for allegedly describing “...the at least one processor is to set a format of the media data based on a format parameter of the acceptance policy.” (See the Office Action, p. 14, citing Kiiskinen, ¶¶ [0007], [0046].) Kiiskinen describes a camera device that “automatically attaches to the image file so-called meta data relating to the image and containing more specific information, for example, about... the format of the image file.” (Kiiskinen at ¶ [0007].) Kiiskinen also describes that “[t]he image format to be used in connection with the invention can be freely selected according to the application in each case, and it is thus not restricted in any way as to the colour system, pixel quantity, or the file format to be used for recording the image material.” (Kiiskinen at ¶ [0046].) Although Kiiskinen describes an image format being selected according to the application in general, and that the image file can contain metadata about the file format, Kiiskinen is completely silent as to the concept of a format parameter being included in query parameter(s) from a cloud analytics server, as set forth in claim 1. Moreover, in contrast with claim 1, Kiiskinen also does not teach or even suggest anything related to a format of media data being set based on such a format parameter included in query parameter(s) from a cloud analytics server. Accordingly, Kiiskinen does not teach or suggest at least one processor to “set a format of media data based on a format parameter included in the one or more query parameters from a cloud analytics server,” as set forth in claim 1. Therefore, claim 1 is not anticipated by Kiiskinen.
Bort is also missing the foregoing element of claim 1 that is missing from Kiiskinen. As such, the alleged Bort/Kiiskinen combination fails to establish a prima facie case of obviousness against claim 1. Furthermore, the other references relied upon by the Office action, individually or in any combination, likewise do not teach or suggest at least one processor to “set a format of media data based on a format parameter included in the one or more query parameters from a cloud analytics server,” as set forth in claim 1. Therefore, claim 1 is allowable, and withdrawal of the rejections of independent claim | and all claims depending therefrom is respectfully requested.

In response, Examiner respectfully disagrees and submits that in contrast with Applicant’s arguments, Kiiskinen teaches that the image format specified by luminosity, the contrast, or the number or grey or color tone levels, or the colour system, pixel quantity, or the file format are set in the imaging parameters as procedural instructions as further discussed at least at [0022] and [0032], which state,
[0022] FIG. 1 shows an example of a system according to the invention, implemented in a digital imaging environment. According to this example, a web application 10 implemented as Internet pages is used by a user to draw up one or more imaging profiles 11, of which one or more are further transferred to the memory of a mobile camera device 30, in this case by using a wireless data transmission connection 20. The single imaging profile may contain one or more parameters, which parameters may be, for example, file name, target location, access right data, and various procedural instructions.
[0032] Now, thanks to the invention, it is possible in the web application 70 to subject the image files to one or more automatic operations according to the parameters included in the image identifiers. In addition to those mentioned above, the operations may include certain operations relating to digital image processing. For the publication of the images on Internet pages, for example, the images can be re-sampled to a smaller pixel size, wherein they require less storage capacity and are downloadable faster for viewing. It is also possible to automatically create smaller icons for previewing the images. The procedural instructions of the image identifiers may also relate, for example, to changing the luminosity, the contrast, or the number of grey or colour tone levels.
(emphasis added)
Clearly, the camera of Kiiskinen automatically select these parameters as its imaging settings to capture the images accordingly. Thus, Examiner respectfully submits that Kiiskinen teaches at least one processor (i.e. the processor of the camera as further described at least at [0025]) to execute the instructions to at least: set a format of media data based on a format parameter included in the one or more query parameters.
Further, in view of the proposed combination with Bort as described in the Office Action, the query parameters are clearly specified as the target criteria within the image request made by the application server 206 of Figs. 2A, 2D, which corresponds to the recited cloud analytic server.
At pages 13-14, with respect to claim 8, Applicant argues that,
Independent claim 8 sets forth a cloud analytics server comprising at least one processor to “access a media query received from a video editor, the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed by the cloud analytics server to a plurality of mobile computing devices.” The combination of references relied upon by the Office Action does not teach or suggest such a cloud analytics server.
In its rejection of claim 8, the Office Action relied on Bort’s description of its map service for allegedly describing “at least one processor to... access a media query from a video editor..., the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed to a plurality of mobile computing devices.” (See the Office Action, pp. 11-13, citing Bort, ¶ [0059].) Bort describes that “users of the map service may select parameters for one or more of the target criteria” that will be used to analyze images from user devices. (Bort at ¶ [0059]). However, in contrast with claim 8, Bort does not teach or suggest receiving, at a cloud analytics server, any media query that itself includes both parameters and a selection that is to indicate one or more query parameters included in the query are to be pushed by the cloud analytics server to a plurality of mobile computing devices. Accordingly, Bort does not teach or suggest at least one processor to “access a media query received from a video editor, the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed by the cloud analytics server to a plurality of mobile computing devices,” as set forth in claim 8. Therefore, claim 8 is not anticipated by Bort.
The other references relied upon by the Office action, individually or in any combination, likewise do not teach or suggest the foregoing element of claim 8 that is missing from Bort. As such, the alleged combination of references relied upon by the Office action fails to establish a prima facie case of obviousness against claim 8. Therefore, claim 8 is allowable, and withdrawal of the rejections of independent claim 1 and all claims depending therefrom is respectfully requested.
In response, Examiner respectfully disagrees and submits that Bort, at least at [0059], teaches
[0059] In step 310 of this embodiment, each of the images received in step 308 is analyzed to determine if the image satisfies target criteria. As discussed above, the image may have target point of interest criteria or target geographic area criteria, such as a resolution criterion, a location criterion, a composition criterion, a quality criterion, and a time criterion. The criteria may be configured (e.g., pre-configured) by users of the map service or administrators of the application server, where the application server may be implemented as multiple servers For example in the case of user-defined target geographic elements, the users of the map service may select parameters for one or more of the target criteria. In another example, administrators of the application server(s) may define default parameters for one or more of the target criteria that apply to all or a subset of image requests. (emphasis added)
Clearly, Bort teaches a user of a map service or an administrator of the server makes a selection of target criteria to be included in a query parameters. The server then receives or accesses the query parameters to generate an image request (see steps 302 and 304 of Fig. 3). With respect to step 304 of Fig. 3, Bort provides the following details at least at [0053]:
[0053] In step 304 of the present embodiment, image requests for the target geographic elements are generated. Each image request may include information describing target geographic element (e.g., target point of interest, target geographic area), a user reward, target criteria, and an image request identifier. The information related to the target geographic element specifies a geographic location (which may be expressed in geographic coordinates, such as latitude and longitude, or in relative terms as a vector from some other geographic location) or a geographic area (which may be expressed as ranges of geographic coordinates, a radius around a geographic coordinates, a or other designations of geographic locations) for the image requested by the image request. 
As such, Bort clearly teaches the server generates an image request based on target geographic elements, which includes target criteria as further described at least at [0065]. Finally, the target criteria are pushed as part of the image request to the mobile computing devices as illustrated at step 306 of Fig. 3.
Applicant does not provide any new arguments for claim 15. Thus, arguments for claim 15 are moot accordingly in view of the discussion of Bort above.
Therefore, Applicant’s arguments are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-15 of U.S. Patent No.11,056,148. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application
U.S. Patent No. 11,056,148
8. A cloud analytics server comprising: 
at least one memory; and 
instructions on the cloud analytics server; and at least one processor to execute the instructions to at least:  

access a media query received from a video editor, the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed by the cloud analytics server to a plurality of mobile computing devices, the one or more query parameters to represent an acceptance policy that defines criteria of acceptable media data; 


transmit, in response to the selection included in the media query, the one or more query parameters to the plurality of mobile computing devices to cause at least one of the mobile computing devices to transmit media data in response to a determination by the at least one of the mobile computing devices that the acceptance policy is satisfied, the determination based on a comparison of at least one of the one or more query parameters to a capability of the at least one of the mobile computing devices, the comparison to determine whether the capability of the at least one of the mobile computing devices satisfies the at least one of the ore or more query parameters of the acceptance policy; and receive the media data transmitted from the at least one of the mobile computing devices. 

















9. The cloud analytics server of claim 8, wherein the at least one processor is to: process the media data to determine whether the media data satisfies the acceptance policy; and reject a portion of the media data in response to a determination that the portion of the media data does not satisfy the acceptance policy.

10. The cloud analytics server of claim 9, wherein to process the media data, the at least one processor is to at least one of detect faces represented in the media data, detect objects represented in the media data, detect text represented in the media data, or detect an audio tune represented in the media data.

11. The cloud analytics server of claim 9, wherein the at least one processor is to determine whether the media data satisfies the acceptance policy prior to the media data being processed.
12. The cloud analytics server of claim 11, wherein to determine whether the media data satisfies the acceptance policy prior to the media data being processed, the at least one processor is to at least one of: determine whether metadata associated with the media data includes location data satisfying a location parameter of the acceptance policy;
determine whether a format of the media data satisfies a format parameter of the acceptance policy; or

determine whether capability information received from the at least one of the mobile computing devices satisfies at least a second one of the one or more query parameters of the acceptance policy, the capability information to define a media capture capability of the at least one of the mobile computing devices.

13. The cloud analytics server of claim 12, wherein to determine whether the format matches the format parameter, the at least one processor is to determine whether a resolution of the media data satisfies a resolution parameter of the acceptance policy.

14. The cloud analytics server of claim 12, wherein the capability information includes at least one of: information on a processing capability of the at least one of the mobile computing devices, or information on a network connection quality of the at least one of the mobile computing devices.
1. A cloud analytics server comprising: 





a search module to receive a media query from a video editor, the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed to a plurality of mobile computing devices, the one or more query parameters to represent an acceptance policy that defines criteria of acceptable media data; and 
an analysis module to: 

transmit, in response to the selection included in the media query, the one or more query parameters to the plurality of mobile computing devices to cause at least one of the mobile computing devices to transmit media data in response to a determination by the at least one of the mobile computing devices that the acceptance policy is satisfied, the determination based on a comparison of at least one of the one or more query parameters to a capability of the at least one of the mobile computing devices, the comparison to determine whether the capability of the at least one of the mobile computing devices satisfies the at least one of the one or more query parameters of the acceptance policy; and receive the media data transmitted from the at least one of the mobile computing devices. 

Claim 1 of  the U.S. Patent does not recite “at least one memory; and instructions on the cloud analytics server; and at least one processor to execute the instructions.”

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “at least one memory; and instructions on the cloud analytics server; and at least one processor to execute the instructions” to implement the modules recited in claim 1 of the U.S. Patent in software, which is easy to maintain and update.

10. The cloud analytics server of claim 1, wherein the analysis module is further to: process the media data to determine whether the media data satisfies the acceptance policy; and reject a portion of the media data in response to a determination that the portion of the media data does not satisfy the acceptance policy. 

11. The cloud analytics server of claim 10, wherein to process the media data, the analysis module is to at least one of: detect faces represented in the media data, detect objects represented in the media data, detect text represented in the media data, or detect an audio tune represented in the media data.


12. The cloud analytics server of claim 10, wherein the analysis module is further to determine whether the media data satisfies the acceptance policy prior to the media data.
    
13. The cloud analytics server of claim 12, wherein to determine whether the media data satisfies the acceptance policy prior to the media data being processed, the analysis module is to at least one of: determine whether metadata associated with the media data includes location data satisfying a location parameter of the acceptance policy; determine whether a format of the media data satisfies a format parameter of the acceptance policy, or 

determine whether capability information received from the at least one of the mobile computing devices satisfies at least a second one of the one or more query parameters of the acceptance policy, the capability information to define a media capture capability of the at least one of the mobile computing devices. 

14. The cloud analytics server of claim 13, wherein to determine whether the format matches the format parameter, the analysis module is to determine whether a resolution of the media data satisfies a resolution parameter of the acceptance policy.


15. The cloud analytics server of claim of 13, wherein the capability information includes at least one of: information on a processing capability of the at least one of the mobile computing devices, or information on a network connection quality of the at least one of the mobile computing devices.




Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 9,852,769. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application 
U.S. Patent 9,852,769
15. A video editor apparatus comprising: 
at least one memory; and 
instructions on the apparatus; and 
at least one processor to execute the instructions to at least: 

build a media query including a query parameter selected by a user, 


associate the media query with a dynamic content slot of a media program; 


transmit, to a cloud analytics service, the media query with a request for the cloud analytics service to push an acceptance policy and the query parameter included in the media query to multiple mobile computing devices; 

receive, as a video output based on the media program is generated, query results from the cloud analytics service, in response to the media query, the query results to identify a media clip produced by one or more of the mobile computing devices;

 present a user interface including the query results for selection by the user, and generate the video output based on the media program and replace the dynamic content slot with the media clip identified in the query results as the video output is transmitted to a video device of a video consumer.
















16. The apparatus of claim 15, wherein the at least one processor is to: obtain a user selection of a selected media clip identified in the query results; and generate the video output to include the selected media clip inserted in the dynamic content slot. 



17. The apparatus of claim 15, wherein the at least one processor is to present the user interface including the query results and generate the video output contemporaneously with each other,


18. The apparatus of clam 1S, wherein the query parameter includes a sample media query parameter based on a sample media clip selected by the user.

19. The apparatus of claim 18, wherein the sample media query parameter is selected from at least one of a face detection matching option, an object detection matching option, a text detection matching option, a color matching option, or an audio tune matching option.

20. The apparatus of claim 15, wherein the at least one processor is to build the media query to identify a sentiment to be represented in the media clip.
21. The apparatus of claim 15, wherein the at least one processor is to receive the query results within a time period of the generation of the video output.
1. A video editor comprising: 





a query builder module to build a media query including a query parameter selected by a user of the video editor; 

a video editing module to: associate the media query with a dynamic content slot of a media program; 

transmit, to a cloud analytics service, the media query with a request for the cloud analytics service to push the query parameter and an acceptance policy of the video editor to multiple mobile computing devices; 



receive, as a video output based on the media program is generated, query results from the cloud analytics service, in response to the media query, the query results to identify a media clip produced by one or more of the mobile computing devices; and 

present a user interface including the query results for selection by the user; and a video output module to generate the video output based on the media program and replace the dynamic content slot with the media clip identified in the query results as the video output is transmitted to a video device of a video consumer. 

Claim 1 of  the U.S. Patent does not recite “at least one memory; and instructions on the cloud analytics server; and at least one processor to execute the instructions.”

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “at least one memory; and instructions on the cloud analytics server; and at least one processor to execute the instructions” to implement the modules recited in claim 1 of the U.S. Patent in software, which is easy to maintain and update.
    2. The video editor of claim 1, wherein the video editing module is further to: receive a user selection of a selected media clip identified in the query results; wherein to generate the video output comprises to generate the video output including the selected media clip inserted in the dynamic content slot. 

    3. The video editor of claim 2, wherein the video editing module and the video output module are to present the user interface including the query results and to generate the video output contemporaneously with each other. 

    4. The video editor of claim 1, wherein the query parameter comprises a sample media query parameter based on a sample media clip selected by the user. 

    5. The video editor of claim 4, wherein the sample media query parameter comprises a sample media query parameter selected from: a face detection matching option, an object detection matching option, a text detection matching option, a color matching option, or an audio tune matching option. 

7. The video editor of claim 1, wherein to build a media query comprises to build a media query that identifies a sentiment to be represented in the media clip. 
8. The video editor of claim 1, wherein to receive the query results comprises to receive the query results within a predefined time period of the generation of the video output. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bort (US 2013/0095855 A1 – hereinafter Bort).
Regarding claim 8, Bort discloses a cloud analytics server (Fig. 2A – server 206) comprising: at least one memory (Fig. 2D – memory 236); and instructions on the cloud analytics server (Fig. 2A; Fig 2D; [0030] – instructions to be executed by the processor 236); and at least one processor to execute the instructions (Fig. 2A; Fig. 2D – processor 232) to at least: access a media query received from a video editor ([0059] – access a media query from a map service, which is interpreted as a video editor, i.e. editing images for generating maps – also see Response to Arguments above), the media query to include a selection to indicate that one or more query parameters included in the media query are to be pushed by the cloud analytics server to a plurality of mobile computing devices, the one or more query parameters to represent an acceptance policy that defines criteria of acceptable media data ([0059] – the media query to include selections of parameters for one or more of the target criteria – also see Response to Arguments above); transmit, in response to the selection included in the media query, the one or more query parameters to the plurality of mobile computing devices to cause at least one of the mobile computing devices to transmit media data in response to a determination by the at least one of the mobile computing devices that the acceptance policy is satisfied (Fig. 4 – to cause a mobile computing device to transmit media data at step 414 in response to a determination), the determination based on a comparison of at least one of the one or more query parameters to a capability of the at least one of the mobile computing devices, the comparison to determine whether the capability of the at least one of the mobile computing devices satisfies the at least one of the one or more query parameters of the acceptance policy ([0067]-[0068]; [0070] – the determination is based on comparing capabilities of being positioned, oriented, providing an image with a given resolution to one or more query parameters as described in at least [0065]); and receive the media data transmitted from the at least one of the mobile computing devices (Fig. 3 – step 308). 
	Regarding claim 9, Bort also discloses the at least one processor is to: 
process the media data to determine whether the media data satisfies the acceptance policy (Fig. 3 – step 310); and reject a portion of the media data in response to a determination that the portion of the media data does not satisfy the acceptance policy (Fig. 3 – step 314).
Regarding claim 10, Bort also discloses to process the media data, the at least one processor is to at least one of detect faces represented in the media data, detect objects represented in the media data, detect text represented in the media data, or detect an audio tune represented in the media data ([0010]; [0044]; [0049]; [0079] – at least detection of objects).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bort and Kiiskinen (US 2005/0001904 A1 – hereinafter Kiiskinen).
Regarding claim 1, Bort discloses a mobile device (Fig. 2A – mobile user device 204) comprising: at least one memory (Fig. 2A; [0032]-[0033] – memory 222); and instructions on the mobile device (Fig. 2A; [0030] – instructions to be executed by the processor 218); and at least one processor to execute the instructions (Fig. 2A; [0030] – processor 218) to at least: compare one or more capabilities of the mobile device to one or more query parameters associated with an acceptance policy to determine whether the one or more capabilities of the mobile device satisfy the one or more query parameters associated with the acceptance policy ([0067]-[0068]; [0070] – comparing capabilities of being positioned, oriented, providing an image with a given resolution to one or more query parameters as described in at least [0065]), the one or more query parameters from a cloud analytics server (Fig. 2A; [0065] – the query parameters are generated and sent from a server 206 as further described in at least [0055] and [0059]); and transmit the media data to the cloud analytics server in response to a determination that the one or more capabilities of the mobile device satisfy the one or more query parameters associated with the acceptance policy (Fig. 4 – step 414).
However, Bort does not disclose “the at least one processor is to set a format of media data based on a format parameter included in the one or more query parameters from a cloud analytics server. 
Kiiskinen also discloses at least one processor is to set a format of media data based on a format parameter included in the one or more query parameters ([0007]; [0022]; [0032]; [0046] – also see Response to Arguments above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kiiskinen into the server taught by Bort in order to adjust imaging parameters of the mobile computing devices to capture the media to meet user’s requirements. With the incorporated feature, the one or more query parameters taught by Kiiskinen would have been received from the cloud analytics server taught by Bort as discussed in Response to Arguments above.
Regarding claim 2, Bort also discloses the media data includes at least one of video data, audio data, or still image data ([0067] – at least still image data).
Regarding claim 3, see the teachings of Bort as discussed in claim 1 above, in which Kiiskinen also discloses at least one processor is to adjust media capture settings in response to receipt of the one or more parameters from a server (Fig. 1; [0022]; [0032] – causing to change the luminosity, the contrast, or the number of grey or color tone levels). The motivation for incorporating Kiiskinen into the device of Bort has been discussed in claim 1 above.
Regarding claim 5, Bort in view of Kiiskinen also discloses to adjust the media capture settings, the at least one processor is to set a resolution of the media data based on a resolution parameter of the acceptance policy ([0065] – in view of Kiiskinen, the resolution is set as to adjust the media capture settings).
Regarding claim 6, Bort also discloses the at least one processor is to cause the mobile device to display a capture assistance user interface in response to receipt of the one or more query parameters from the cloud analytics server (Fig. 4 – step 406; [0066]).
Regarding claim 7, Bort also discloses the at least one processor is to cause the mobile device to request the one or more query parameters from the cloud analytics server ([0070] – request for parameters that the image failed to satisfy).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bort as applied to claims 8-10 above, and further in view of Roach et al. (US 2013/0120595 A1 – hereinafter Roach).
Regarding claim 11, see the teachings of Bort and Kiiskinen as discussed in claim 9 above. However, Bort does not disclose the at least one processor is to determine whether the media data satisfies the acceptance policy prior to the media data being processed.
Roach discloses at least one processor is to determine whether media data satisfies an acceptance policy prior to the media data being processed. (Fig. 2  – at least S214).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Roach into the server taught by Bort in order not to process the media data in case the media data do not satisfy the acceptance policy, thus cutting unnecessary processing time.
Regarding claim 12, Roach also discloses to determine whether the media data satisfies the acceptance policy prior to the media data being processed, the at least one processor is to at least one of: determine whether metadata associated with the media data includes location data satisfying a location parameter of the acceptance policy; determine whether a format of the media data satisfies a format parameter of the acceptance policy; or determine whether capability information received from the at least one of the mobile computing devices satisfies at least a second one of the one or more query parameters of the acceptance policy, the capability information to define a media capture capability of the at least one of the mobile computing devices (Fig. 2 – at least by checking the media format in step S214). The motivation for incorporating the teachings of Roach into the server taught by Bort has been discussed in claim 11 above.
Regarding claim 13, Roach also discloses to determine whether the format matches the format parameter, the at least one processor is to determine whether a resolution of the media data satisfies a resolution parameter of the acceptance policy ([0214]; [0396]; [0397]). The motivation for incorporating the teachings of Roach into the server taught by Bort has been discussed in claim 11 above.
Regarding claim 14, Roach also discloses the capability information includes at least one of: information on a processing capability of the at least one of the mobile computing devices, or information on a network connection quality of the at least one of the mobile computing devices ([0214]; [0396]; [0397] – detecting resolution). The motivation for incorporating the teachings of Roach into the server taught by Bort has been discussed in claim 11 above.
Claims 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0205333 A1 - hereinafter Han), Bort, and Moon et al. (US 2008/0243756 A1 – hereinafter Moon).
Regarding claim 15, Han discloses a video editor comprising: at least one memory; and instructions on the apparatus; and at least one processor to execute the instructions to at least: build a media query including a query parameter selected by a user ([Fig. 3; Fig. 4; [0070]; [0078] – the user enter selects an icon describing a multimedia object, e.g. a secondary advertisement, to be searched for, the user inputs are used as search parameters), associate the media query with a dynamic content slot of a media program ([0070]; [0078] – there is an association between the search operation and a current media program, e.g. a primary advertisement currently displayed on the screen); transmit, to a cloud analytics service, the media query with a request for the cloud analytics service ([0070]; [0078] – transmitting the query to a server, e.g. the broadcasting advertisement platform, which is interpreted as providing a cloud analytics service); receive, as a video output that is based on the media program is generated, query results from the cloud analytics service, in response to the media query, the query results to identify a media clip ([0070]; [0078] – receiving search results, e.g. secondary advertisements, to be displayed to the user as the video output of the primary advertisement, which is the media program is generated and displayed on the screen as shown in Figs. 3-4); and generate the video output based on the media program and replace the dynamic content slot with the media clip identified in the query results as the video output is transmitted to a video device of a video consumer ([0070]; [0078] – selected media objects, secondary advertisements, are inserted to the current presentation of the primary advertisement for a given period of the duration of the secondary advertisement thus replacing the corresponding slot of the presentation of the primary advertisement with the secondary advertisement).
However, Han does not disclose the request to push an acceptance policy and the query parameter included in the media query to multiple mobile computing devices; the media clip produced by one or more of the mobile computing devices; and the processor to present a user interface including the query results for selection by the user.
Bort discloses a request to push an acceptance policy and query parameters included a the media query to multiple mobile computing devices (Fig. 2A; [0065] – a request to generate query parameters to be pushed from a server 206 to mobile computing devices as further described in at least [0055] and [0059] – also see Response to Arguments above); and media produced by one or more of the mobile computing devices ([0067]-[0068] – media are captured based on a media request by mobile computing devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bort into the video editor apparatus taught by Han to enhance the sources of the media by collecting media clips from a plurality of users in the community.
Han and Bort does not disclose the processor to present a user interface including the query results for selection by the user.
Moon discloses a video editing module to present a user interface including query results for selection by the user (Fig. 8; [0072]-[0073]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Moon into the video editor taught by Han and Bort to facilitate user’s selection of clips, thus enhancing the user interface of the apparatus.
Regarding claim 16, Moon also discloses the processor is to: receive a user selection of a selected media clip identified in the query results (Fig. 8; [0072]-[0073]); wherein to generate the video output comprises to generate the video output including the selected media clip inserted in the dynamic content slot (Fig. 8; [0072]-[0073]). 
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the further teachings of Moon above into the video editor taught by Han, Bort, and Moon as proposed in claim 15 to allow the user to select those clips that he or she likes to be included in the output in case there are a plurality of results that fit the search query.
Regarding claim 17, Moon also discloses the video editing module and the video output module are to present the user interface including the query results and to generate the video output contemporaneously with each other (Fig. 8; [0072]-[0073] – displaying the video output in window 706 contemporaneously with query results in area 802A-E).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the further teachings of Moon above into the video editor taught by Han, Bort, and Moon as proposed in claim 15 to facilitate quick review during editing.
Regarding claim 20, Han also discloses the at least one processor is to build the media query to identify a sentiment to be represented in the media clip ([0070; [0078] – wherein the sentiment is the feeling of the viewer that he wants to see the selected secondary advertisement).
Regarding claim 21, Han also discloses the at least one processor is to receive the query results within a time period of the generation of the video output ([0070]; [0078] - wherein the predefined time period is any arbitrary time period chosen by the user starting from the time he or she selects the icon to the time after the secondary advertisements are received).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Bort, and Moon as applied to claims 15-17 and 20-21 above, and further in view of Oki et al. (US 2005/0050020 A1 – hereinafter Oki).
Regarding claim 18, see the teachings of Han, Bort, and Moon as discussed in claim 15 above. However, Han and Moon do not disclose the query parameter includes a sample media query parameter based on a sample media clip selected by the user.
Oki also discloses a query parameter includes a sample media query parameter based on a sample media clip selected by the user ([0032] – sample video data included in the received search condition as further shown in Fig. 4).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Sanjeev into the device taught by Han, Bort, and Moon in order to allow the user to perform the search using his or her sample video thus enhancing the search capability of the device.
Regarding claim 19, Oki also discloses the sample media query parameter includes a sample media query parameter selected from at least one of a face detection matching option, an object detection matching option, a text detection matching option, a color matching option, or an audio tune matching option (Fig. 3 – at least face recognition option and voice recognition option).
The motivation for incorporating the teachings of Oki into the apparatus taught by Han, Bort, and Moon has been discussed in claim 18 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484